In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Dutchess County, entered July 1, 1969 in *790favor of plaintiffs Sharon Savage and Frank Savage after a jury trial on the issues of damages only, upon a jury verdict of $2,500 for plaintiff Sharon Savage; of $5 and $143, respectively, for plaintiff Frank Savage for medical expenses of plaintiffs Rebecca Savage and Sharon Savage; and of “no award” for plaintiff Rebecca Savage’s injuries. Judgment affirmed insofar as it is in favor of plaintiffs Sharon Savage and Frank Savage, without costs; and, as to plaintiff Rebecca Savage’s cause for personal injuries, judgment reversed, on the law and the facts and in the exercise of discretion, with costs to said plaintiff to abide the event, and severance of action and new trial on the issue of damages granted, unless, within 30 days after entry of the order hereon, defendant shall serve and file in the office of the clerk of the trial court a written stipulation consenting to an award against him of $100 to plaintiff Rebecca Savage for her personal injuries, and to the entry of an amended judgment accordingly. In which event the judgment, as so amended, is affirmed, with costs to plaintiff Rebecca Savage. In our opinion, $100 should have been awarded to the infant plaintiff, Rebecca Savage, as damages for the slight injuries she received in the rear-end automobile collision involved in this case. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.